Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/491,407. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘407 commonly recite a system of components, and substantially exactly corresponding method steps, for the processing of minerals of the lanthanide series and production of rare earth oxides, comprising means for the reception and conditioning of raw material, desorption of product through a plurality of mixing and reacting devices with raw material contacted in countercurrent with stream of desorbent solution, means for separation or precipitation of fine solids, secondary minerals and of rare earth carbonates, and for drying and calcination of the carbonates to obtain rare earth oxides, and further secondary system or process for further processing residual mineral and means for dewatering and washing of residual mineral for recovery of lanthanide-containing liquid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such claim limitations include the claim 1 clauses introduced in claim 1 beginning “means for the reception and conditioning, “means for the desorption of valuable product”, “means the separation”, “means for the precipitation”, “means for precipitation”, “means for drying and calcination”, and “means for dewatering”. These claim limitations are interpreted according to their respective descriptions in the Specification at page 4, lines 11-36 and page 8, line 36- page 9, line 10, respectively, concerning: transporting means such as feed hoppers including filtration media, reactors in series and/or parallel, operable for countercurrent flow, fine-particle settlers, precipitation chambers and settlers, drying furnaces, and dewatering tables in series operable for conducting countercurrent washing, or respective structurally and functionally equivalent system units to these.
Likewise, the recitation in claim 12 of “fine solids separation means”, “secondary minerals precipitation means” and “rare earth carbonates precipitation means” are similarly interpreted as constituting precipitation chambers or settlers, operable for respectively precipitating fine solids, secondary minerals and rare earth carbonates.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “means for conveying…” and “filter means to prevent” in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with terminology lacking proper antecedent basis including: in claim 1, “the production”, “the reception and conditioning”, “the desorption”, “the separation”, “the precipitation”, “the use of a second reactive solution”, and the first occurrence of “the residual mineral; claim 2, “the entry”; and claim 14 “the washing of ore”. 
The claims also contain terminology which is grammatically confusing or non-idiomatic, and consequently has unclear or ambiguous meanings including: in each of claims 4 and 14 “corresponds to” (“comprises” is suggested); in each of claims 6-10, “that receives” or “which receives” (“…receive” is suggested); and in claim 14 “being used for” and “being use as”.
Claim 4 is indefinite in that it is unclear whether “solution corresponds to ammonium sulfate” defines or further limits system structure.
Claim 5 is ambiguous as to whether and what system unit(s) or property(ies) are defined by “in which desorption is completed” and “a settling…is carried out” and whether these claim limitations further narrow or limit system structure. 
Claim 13 is ambiguous as to whether and what system unit(s) or property(ies) are defined by “are obtained…” and “are sent …” and whether these claim limitations respectively further narrow or limit system structure. 
Claim 14 is also indefinite in that it is unclear whether “being used for the washing of ore” and “being use as a desorbent solution” respectively defines or further limits system structure. Also, in claim 14, it is unclear whether “reverse osmosis plant” is reciting one or more reverse osmosis filters or units and/or additional peripheral flow control or other accessory units in addition to one or more reverse osmosis, such as valves, pumps, and/or structure for storing and moving fluids.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for being optionally interpreted as failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 is indefinite in that it is unclear whether “solution corresponds to ammonium sulfate” defines or further limits system structure.
Claim 13 is ambiguous as to whether and what system unit(s) or property(ies) are defined by “are obtained…” and “are sent …” and whether the claim limitations respectively further narrow or limit system structure. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
 			ALLOWABLE SUBJECT MATTER
Claims 1-14 would be allowable if rewritten or amended to overcome the rejections under Obviousness Double Patenting, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th  paragraph set forth in this Office action. Independent claim 1 would distinguish over all of the prior art of record and over the newly cited prior art in view of the combination of limitations concerning the recited combination of a system for processing of minerals of the lanthanide series and production of rare earth oxides, comprising means for the reception and conditioning of raw material, desorption of product through a plurality of mixing and reacting devices with raw material contacted in countercurrent with stream of desorbent solution, means for separation or precipitation of fine solids, secondary minerals and of rare earth carbonates, and further reciting of means for drying and calcination of the carbonates to obtain rare earth oxides, and further comprising of secondary system for further processing residual mineral (raw material or liquid portion thereof excluding or other than fine solids, secondary minerals, and rare earth carbonates having been separated or precipitated from the received raw material) and means for dewatering and washing of the residual mineral for recovery of lanthanide-containing liquid.
The closest prior art includes references of Moloveanu, Huang and Wataya cited in the Information Disclosure Statement, and newly cited Liddell et al, Kraitzer, Burba and Kimura patent and PGPUBS patent documents cited on the accompanying PTO 892 (Notice of References cited) which cumulatively teach the system other than the further secondary system for further processing residual mineral and means for dewatering and washing of the residual mineral for recovery of lanthanide-containing liquid which is not suggested or taught by the prior art.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/06/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778